DETAILED ACTION
This office action is in response to the application filed on 06/27/2022. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/31/2022 and 11/09/2021 has been considered by the examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. US 2020/0083727 in view of Tang et al. US 20160159228.
	Regarding Claim 1, Sun teaches (Figures 5b and 6) a converter (Fig. 5b), comprising: an alternating current input circuit (11), configured to input an alternating current to provide the alternating current for a conversion circuit (121), wherein the alternating current input circuit comprises a U line, a V line, a W line, and an N line (N1-NC1), wherein the N line is connected to a ground of a controller (13, they are connected because the NC1 line and the controller are connected), and an output end of the alternating current input circuit is connected to an input end of a switching circuit (S1-S6); the controller (13), configured to, determine a first control signal (sent to switches S1-S6) based on the voltage of the U line, the voltage of the V line, and the voltage of the W line (sent to 13), and send the first control signal to the switching circuit (s1-s6), wherein the controller is connected to the U line through the first sampling line (at 13), the controller is connected to the V line through the second sampling line (at 13), and the controller is connected to the W line through the third sampling line (at 13); the switching circuit, configured to control, based on the first control signal sent by the controller (from 13), the converter to switch from a three-phase alternating current input circuit to a single- phase alternating current input circuit (done by operating S1-S6), wherein an output end of the switching circuit is connected to an input end of the conversion circuit (fig. 5b); the conversion circuit, configured to convert the alternating current into a direct current based on a second control signal (from 13) sent by the controller, wherein the second control signal is determined based on at least one of the voltage of the U line, the voltage of the V line, and the voltage of the W line that are collected by the controller, a current of the conversion circuit, or a direct current voltage output by a direct current output circuit (voltage sensed in C1 and C2, see fig. 3), and an output end of the conversion circuit is connected to an input end of the direct current output circuit (connect to 122); and the direct current output circuit, configured to receive the direct current output by the conversion circuit (121), and output the direct current.  (For example: Par. 132-146)
	Sun does not teach collect a voltage of the U line by using a first sampling line, collect a voltage of the V line by using a second sampling line, collect a voltage of the W line by using a third sampling line.
	Tang teaches (Figure 2) collect a voltage of the U line by using a first sampling line (sent to 60 from 50), collect a voltage of the V line by using a second sampling line (sent to 60 from 50), collect a voltage of the W line by using a third sampling line (sent to 60 from 50). (For example: Par. 45-54)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Sun to include collect a voltage of the U line by using a first sampling line, collect a voltage of the V line by using a second sampling line, collect a voltage of the W line by using a third sampling line as taught by Tang to improve operation speed of the system. 

	Regarding Claims 3 and 11, Sun teaches (Figures 5b and 6)  wherein the conversion circuit comprises a first inductor (La), a second inductor (Lb), a third inductor (Lc), a first switching transistor, a second switching transistor, a third switching transistor, a fourth switching transistor, a fifth switching transistor, and a sixth switching transistor (at 1211-1213), wherein one end of the first inductor is connected to the U line, the other end of the first inductor is connected to a middle point of a bridge arm formed by connecting the first switching transistor and the second switching transistor in series (See Fig. 5b), one end of the second inductor is connected to the V line, the other end of the second inductor is connected to a middle point of a bridge arm formed by connecting the third switching transistor and the fourth switching transistor in series (See Fig. 5b), one end of the third inductor is connected to the W line, the other end of the third inductor is connected to a middle point of a bridge arm formed by connecting the fifth switching transistor and the sixth switching transistor in series (See Fig. 5b), a drain of the first switching transistor (at 1211), a drain of the third switching transistor (at 1212), and a drain of the fifth switching transistor are all connected to the positive electrode (at 1213) of the bus comprised in the direct current output circuit (at 1222), and a drain of the second switching transistor (at 1211), a drain of the fourth switching transistor (at 1212), and a source of the sixth switching transistor (at 1213) are all connected to the negative electrode of the bus comprised in the direct current output circuit (at 122).    (For example: Par. 132-146)
	Regarding Claims 4 and 12, Sun teaches (Figures 5b and 6) wherein the controller (13) is further configured to: collect a current (par. 81) of the first inductor (La) by using a fourth sampling line, collect a current of the second inductor (Lb) by using a fifth sampling line, collect a current of the third inductor (Lc) by using a sixth sampling line, collect the direct current voltage (at C1-C2, fig. 6) by using a seventh sampling line, determine the second control signal (sent to 12) based on the current of the first inductor, the current of the second inductor, the current of the third inductor, the direct current voltage, send the second control signal to the conversion circuit.  
	Sun does not teach the voltage of the U line, the voltage of the V line, and the voltage of the W line, and send the second control signal to the conversion circuit.
	Tang teaches (Figure 2) the voltage of the U line, the voltage of the V line, and the voltage of the W line (sent to 60 from 50), and send the second control signal (sent to 30) to the conversion circuit. (For example: Par. 45-54)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Sun to include the voltage of the U line, the voltage of the V line, and the voltage of the W line, and send the second control signal to the conversion circuit, as taught by Tang to improve operation speed of the system. 
	Regarding Claim 9, Sun teaches (Figures 5b and 6) a converter (Fig. 5b), comprising: a direct current input circuit ( 122, the system is bidirectional, par. 7 and 14), configured to input a direct current to provide the direct current for a conversion circuit (121), wherein an output end of the direct current input circuit is connected to an input end of the conversion circuit; the conversion circuit, configured to convert the direct current into an alternating current (sent to 11) based on a first control signal sent by a controller (13, for control of 121), wherein the first control signal is determined based on at least one of a voltage of a U line, a voltage of a V line, and a voltage of a W line that are collected by the controller, a current of the conversion circuit, or a direct current voltage output by the direct current input circuit (see fig. 6), wherein an output end of the conversion circuit is connected to an input end of a switching circuit (S1-S6); the switching circuit, configured to control, based on a second control signal sent by the controller (from 13), the converter to switch from a three-phase alternating current output circuit to a single- phase alternating current output circuit (operating S1-S6), wherein an output end of the switching circuit is connected to an input end of an alternating current output circuit (11); and the alternating current output circuit, configured to: receive the alternating current output by the conversion circuit, and output the alternating current, wherein the alternating current output circuit comprises at least one of the U line, the V line, the W line, or an N line (at 11 see Fig. 5b), wherein the N line is connected to a ground of the controller (11 and 13 are connected); and the controller, configured to: determine the second control signal based on the voltage of the U line, the voltage of the V line, and the voltage of the W line (done by 13), and send the second control signal to the switching circuit (S1-S6), wherein the controller is connected to the U line through the first sampling line, the controller is connected to the V line through the second sampling line, and the controller is connected to the W line through the third sampling line (lines between 11 and 13).  (For example: Par. 132-146)
Sun does not teach collect a voltage of the U line by using a first sampling line, collect a voltage of the V line by using a second sampling line, collect a voltage of the W line by using a third sampling line.
	Tang teaches (Figure 2) collect a voltage of the U line by using a first sampling line (sent to 60 from 50), collect a voltage of the V line by using a second sampling line (sent to 60 from 50), collect a voltage of the W line by using a third sampling line (sent to 60 from 50). (For example: Par. 45-54)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Sun to include collect a voltage of the U line by using a first sampling line, collect a voltage of the V line by using a second sampling line, collect a voltage of the W line by using a third sampling line as taught by Tang to improve operation speed of the system. 

Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. US 2020/0083727 in view of Tang et al. US 20160159228 and further in view of .
	Regarding Claims 2 and 10, Sun teaches (Figures 5b and 6)  wherein the converter further comprises a first bus split capacitor and a second bus split capacitor, a positive electrode of the first bus split capacitor is connected to a positive electrode of a bus comprised in the direct current output circuit, a negative electrode of the first bus split capacitor is connected to 2a positive electrode of the second bus split capacitor, and a negative electrode of the second bus split capacitor is connected to a negative electrode of the bus comprised in the direct current output circuit.  
	Sun does not teach a middle point between the first bus split capacitor and the second bus split capacitor is connected to the N line through a capacitor.
	Jang teaches (Figure 12) a middle point between the first bus split capacitor and the second bus split capacitor (C01 and C02) is connected to the N line (N) through a capacitor (Cb). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Sun to include a middle point between the first bus split capacitor and the second bus split capacitor is connected to the N line through a capacitor, as taught by Tang to provide low input-current harmonic and voltage balancing of split capacitors. 

Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. US 2020/0083727 in view of Tang et al. US 20160159228 and further in view of Kooken et al. US 2006/0226130.
	Regarding Claims 5 and 13, Sun teaches (Figures 5b and 6) first through third inductors.
	Sun does not teach wherein the first inductor, the second inductor, and the third inductor are integrated inductors.
	Kooken teaches (Figure 12) wherein the first inductor, the second inductor, and the third inductor are integrated inductors. (For example: Par. 56-57)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Sun to include wherein the first inductor, the second inductor, and the third inductor are integrated inductors as taught by Kooken to reduce system size. 



Allowable Subject Matter
Claims 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating Allowable Subject Matter: 
Claims 6 and 14; prior art of record fails to disclose either by itself or in combination:  “…a first switch, a second switch, and a third switch, wherein one end of the first switch is connected to the V line, the other end of the first switch is connected to the N line, one end of the second switch is connected to the W line, the other end of the second switch is connected to the N line, one end of the third switch is connected to one end of the first inductor, and the other end of the third switch is connected to the other end of the first inductor; the first switch is configured to control, based on the first control signal sent by the controller, the first switch to be closed; the second switch is configured to control, based on the first control signal sent by the controller, the second switch to be closed; and the third switch is configured to control, based on the first control signal sent by the controller, the third switch to be closed.”
Claims 16; prior art of record fails to disclose either by itself or in combination:  “…the conversion circuit, configured to convert the alternating current into a direct current, wherein an output end of the conversion circuit is connected to an input end of a direct current output circuit; and the direct current output circuit, configured to: receive the direct current output by the conversion circuit, and output the direct current, wherein the conversion circuit comprises a first inductor, a second inductor, a third inductor, a first switching transistor, a second switching transistor, a third switching transistor, a fourth switching transistor, a fifth switching transistor, and a sixth switching transistor, wherein one end of the first inductor is connected to the U line, the other end of the first inductor is connected to a middle point of a bridge arm formed by connecting the first switching transistor and the second switching transistor in series, one end of the second inductor is connected to the V line, the other end of the second inductor is connected to a middle point of a bridge arm formed by connecting the third switching transistor and the fourth switching transistor in series, one end of the third inductor is connected to the W line, the other end of the third inductor is connected to a middle point of a bridge arm formed by connecting the fifth switching transistor and the sixth switching transistor in series, a drain of the first switching transistor, a drain of the third switching transistor, and a drain of the fifth switching transistor are all connected to a positive electrode of a bus comprised in the direct current output circuit, and a drain of the second switching transistor, a drain of the fourth switching transistor, and a source of the sixth switching transistor are all connected to a negative electrode of the bus comprised in the direct current output circuit; and the switching circuit comprises a first switch, a second switch, and a third switch, wherein one end of the first switch is connected to the V line, the other end of the first switch is connected to the N line, one end of the second switch is connected to the W line, the other end of the second switch is connected to the N line, one end of the third switch is connected to one end of the first inductor, and the other end of the third switch is connected to the other end of the first inductor; and when the first switch, the second switch, and the third switch are all closed, the converter is switched to the single-phase alternating current input circuit.”
Claim 19; prior art of record fails to disclose either by itself or in combination:  “… and the alternating current output circuit, configured to: receive the alternating current output by the conversion circuit, and output the alternating current, wherein the alternating current output circuit comprises a U line, a V line, a W line, and an N line, wherein the conversion circuit comprises a first inductor, a second inductor, a third inductor, a first switching transistor, a second switching transistor, a third switching transistor, a fourth switching transistor, a fifth switching transistor, and a sixth switching transistor, wherein one end of the first inductor is connected to the U line, the other end of the first inductor is connected to a middle point of a bridge arm formed by connecting the first switching transistor and the second switching transistor in series, one end of the second inductor is connected to the V line, the other end of the second inductor is connected to a middle point of a bridge arm formed by connecting the third switching transistor and the fourth switching transistor in series, one end of the third inductor is connected to the W line, the other end of the third inductor is connected to a middle point of a bridge arm formed by connecting the fifth switching transistor and the sixth switching transistor in series, a drain of the first switching transistor, a drain of the third switching transistor, and a drain of the fifth switching transistor are all connected to a positive electrode of a bus comprised in the direct current input circuit, and a drain of the second switching transistor, a drain of the fourth switching transistor, and a source of the sixth switching transistor are all connected to a negative electrode of the bus comprised in the direct current input circuit; and the switching circuit comprises a first switch, a second switch, and a third switch, wherein one end of the first switch is connected to the V line, the other end of the first switch is connected to the N line, one end of the second switch is connected to the W line, the other end of the second switch is connected to the N line, one end of the third switch is connected to one end of the first inductor, and the other end of the third switch is connected to the other end of the first inductor; and when the first switch, the second switch, and the third switch are all closed, the converter is switched to the single-phase alternating current output circuit.”

These features taken alone or in combination are neither disclosed nor suggested by the prior art of record. None of the reference teach the structure of the switching circuit and operation of how to switch between three phase and single phase.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838